PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/572,273
Filing Date: 16 Sep 2019
Appellant(s): Pellegrini et al.



__________________
Michael Blankstein
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 7/7/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/21/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
On pages 15 to 17, appellant argues that “Well-understood, routine, and conventional” is irrelevant to Prong Two” and that the Examiner failed to ensure that all the additional elements were taken into consideration when evaluating whether a judicial exception has been integrated into a practical application.
	The Examiner disagrees. The appellant argues that aspects of the instant invention, namely a shuffling machine, physical gaming table with designated betting areas, a deck of cards, and a financial apparatus are not “routine, well-known, and conventional” and that under MPEP 2106.04, such components may be used integrate a recited judicial exception into a practical application, and therefore, the Examiner’s rejection does not hold weight. The Examiner disagrees with this assessment. The law for Step 2A asks whether the claim recites additional elements that can integrate the abstract idea into a practical application. Based on the 2019 Revised Patent Subject Matter Eligibility Guidance, the Examiner believes the additional components 

On pages 17 to 19 the appellant argues that “The alleged abstract idea is applied with, or by use of, a particular machine that cannot be equated to a generic computer” and that the Examiner failed to properly discount certain claim limitations by unreasonably equating them to generic computers or computerization.
	The Examiner disagrees. The appellant argues that aspects of the instant invention, namely a shuffling machine and a financial apparatus, are recited with sufficient particularity to distinguish them from a general-purpose computer, and therefore, qualifies them to be particular machines integral to the claimed invention and that MPEP 2106.05(b) should be taken into consideration in order to determine if such components are actually particular machines or general-purpose machines for “computerizing” processes that can be done by hand. In this case, the Examiner disagrees and does not believe that such components are particular machines. MPEP 2106.05(b) explains how integral use of a machine to achieve performance of a method may integrate the recited judicial exception into a practical application or provide significantly more. Based on the 2019 Revised Patent Subject Matter Eligibility Guidance, and similar in explanation above, the Examiner does not believe the claimed invention meets this criteria. The Examiner had provided references in the Final Office Action filed on 4/21/2021 that actually point out that such a card shuffler and a financial device are actually “routine, well-known, and conventional” for playing card-based wagering game (ie: Blaha et al. and McMain et al.) and therefore not considered particular machines for integrating an abstract idea into a practical application. Therefore, the Examiner believes the assessment that such components are actually not particular machines is reasonable and that the components disclosed fails to integrate a judicial exception towards a practical application. 

On pages 19 to 20, appellant argues that “a device can qualify as a “particular machine” even if it automates an otherwise manual activity” and that the Examiner improperly dismisses the card shuffler and financial apparatus as “computerizing an otherwise manual activity.”
	The Examiner disagrees. Similar to the response above, the appellant argues that the card shuffler and financial device are not generic computers being implemented for “computerizing an otherwise manual activity”. In this case, the law indicates that if the components are not generic computers, then that would make them particular components which would mean they are necessary for integrating an abstract idea into a practical application. However, based on the 2019 Revised Patent Subject Matter Eligibility Guidance, the Examiner disagrees on this reasoning, and, reiterating the response above, believes the components disclosed (ie: card shuffler and financial device) are actually generic computers. Once again, similar to the response above, the Examiner had provided references in the Final Office Action filed on 4/21/2021 (namely page 7-8) that discloses how such components are indeed “routine, well-known, and conventional” for playing card-based wagering game by providing references (ie: Blaha et al. and McMain et al.) that discloses how such components are considered generic computers for “computerizing an otherwise manual activity”.

On page 20, appellant argues that “The rejection should be reversed” because the Examiner dismissed the claim elements on particular machines by (i) improperly equating them to generic computers and (ii) contrary to permitted Prong Two considerations, alleging they are well-understood, routine, and conventional. 
	The Examiner disagrees that the claims were inappropriately dismissed on particular machines by (i) improperly equating them to generic computers and (ii) contrary to permitted Prong Two considerations, alleging they are well-understood, routine, and conventional. The Examiner believes the applicant’s recitation of a shuffling machine, a physical gaming table having a table layout designating a plurality of betting areas, a physical deck of cards, and a financial apparatus do not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, and that such that the claim is more than a drafting effort designed to monopolize the exception. 
	All in all, as mentioned in the responses to the arguments above, the Examiner believes that the components disclosed (ie: the utilization of a card shuffler, deck of cards, table, financial device) are merely extra-solution activities directed towards “certain methods of organizing human activities” (ie: players playing a round of blackjack in which players are provided with an opportunity to make a free wager without additional risk.) and “commercial or legal interactions” (ie: players making wagers in which a round of blackjack is to be resolved) and are merely instructions to apply an exception on a computer and therefore cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
For the above reasons, it is believed that the rejections should be sustained.


Respectfully submitted,
/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        
Conferees:
/KANG HU/Supervisory Patent Examiner, Art Unit 3715 
                                                                                                                                                                                                       /XUAN M THAI/Supervisory Patent Examiner, Art Unit 3715                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.